DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, applicant requires that the average particle size X and coercivity Y satisfy a logarithmic relationship Y=a*ln(X) +b where a between -9 and -6, and where b is 22 or more. However, logarithmic equations such as this are typically used as a best fit curve to illustrate how data values (X, and Y) increase or decrease before leveling out. In the specification, average particle sizes and coercivity were measured for examples 1-6, and then the entire distribution was put into a best fit curve to get the best fit parameters a and b of -

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ishikawa.
Regarding Claim 6, Ishikawa teaches a method of manufacturing Sm-Fe-N powder [0002] comprising the steps of combining iron powder and samarium oxide powder [0026], reducing and diffusion treatment with a reducing agent such as Ca [0027-0028], a step of nitriding [0032], a step of cleaning the powder by wet treatment in water to remove Ca [0038] and dyhydrating and drying in a vacuum [0038] (considered to read on dehydrogenation which is defined as heating in a vacuum or inert gas atmosphere by applicant in [0076]). Wet treating with water is considered to both demagnetize and oxidize the rare earth powder as admitted by applicant in [0066]. 
Regarding Claims 1-2, 4-5, applicant discloses that the claimed surface roughness is a result of the oxide layer grown on the surface of the Sm-Fe-N phase after nitriding during “demagnetization”, since the prior art teaches an identical method of demagnetization by oxidizing via wet treating in water, as admitted by applicant in [0068]; one of ordinary skill in the art would expect the Sm-oxide layer of the prior art to be identical and therefore have similar surface roughness, and peak intensities to the claimed invention under the expectation that products made by identical methods have identical properties. (See MPEP 2112.01(I)). 
Regarding Claim 3, under the interpretation that a and b are calculated over a range of different average particle sizes and coercivity, one of ordinary skill in the art would expect the powder of the prior art to have an identical relationship to particle size and coercivity to the claimed invention under the expectation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736